DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on April 1, 2021.  Claims 1-20 are pending.  Claims 1, 13 and 20 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, 13, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2013/0085976 to Bone et al. (hereinafter “Bone”).
Claims 1-3, 10, 13, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bone.
With respect to independent claims 1, 13 and 20, Bone discloses at least one of a image sensor or a radar sensor mounted on the vehicle and having a field of view outside of the host vehicle (see paragraph [0039]:  an environmental sensor unit which may include a front radar 2, a left radar 3 and a right radar 4 to detect not only the presence of other vehicles around the ego vehicle V but also the speeds of the other vehicles. The environmental sensor may additionally include a rear radar if the particular application requires one. FIG. 3 b shows the coverage of the three radars); and 
a controller communicatively connected to the at least one of the image sensor and the radar sensor and configured to detect another vehicle on a side of the lane to be changed based on a radar data acquired by the radar sensor if an attempt to change a lane of the host vehicle is detected (see paragraphs [0039] and [0040]:  detect not only the presence of other vehicles around the ego vehicle V but also the speeds of the other vehicles.  The motivator computing unit 7 computes motivators that are expected to induce or otherwise cause the vehicle operator to change lanes, and the inhibitor computing unit 8 computes inhibitors that are expected to induce or otherwise cause the vehicle operator to keep the current lane, from the dynamic variables of the ego vehicle V detected by the ego sensor unit and the states of surrounding vehicles detected by the environmental sensor unit as will be described hereinafter.), 
determine whether a collision with the another vehicle is possible based on driving information received from the another vehicle through a communication module of the host vehicle (see time to collision in Table 1, Table 2 and Table 4), and 
transmit a warning signal for controlling a warning system of the host vehicle to the host vehicle in case of the collision with the another vehicle is expected (see paragraph [0077]:  This timing is sufficient to avoid a possible accident by a warning or an active intervention (e.g. braking, steering) in case the driver had not recognized the car in the rear.).  
With respect to dependent claim 2 and 14, Bone discloses wherein if the collision with the another vehicle is expected, the controller is configured to transmit a steering signal for controlling a steering device of the host vehicle to maintain the host vehicle lane to the host vehicle (see paragraph [0077] and [0078]:  This timing is sufficient to avoid a possible accident by a warning or an active intervention (e.g. braking, steering) in case the driver had not recognized the car in the rear.  Exactly this behavior is required to realize an advanced driver assist systems (ADAS) with an early intervention (e.g. warning, haptic feedback, braking or steering) in order to avoid critical lane change/overtaking scenarios in advance.).  
With respect to dependent claim 3 and 15, Bone discloses wherein the driving information includes at least one of speed information, acceleration information, steering information, direction indication lamp operation information, or location information (see paragraph [0039]:  The vehicle V is equipped with a ego sensor unit 1 which is configured to detect dynamic variables of the vehicle V such as a traveling speed, a lateral speed, a yaw rate, a longitudinal acceleration, a lateral acceleration, etc., and an environmental sensor unit which may include a front radar 2, a left radar 3 and a right radar 4 to detect not only the presence of other vehicles around the ego vehicle V but also the speeds of the other vehicles.).  
With respect to dependent claim 10, Bone discloses wherein the controller is configured to determine driving information having location information corresponding to the location of the another vehicle detected based on the radar data among the received driving information, and determines whether a collision with the another vehicle is possible based on the determined driving information (see position in Table 3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bone in view of CN104827966A to Yan.
With respect to dependent claims 4 and 16, Bone does not explicitly disclose wherein the controller is configured to transmit at least one of the warning signal and the steering signal to the host vehicle if the speed of the another vehicle is higher than the speed of the host vehicle, based on the driving information received from the another vehicle located in the change target lane and located at the rear of the host vehicle. 
Yan discloses that if the left area or the right area the obstacle exists, then alarming, further comprising: judging whether the vehicle speed of the other vehicle is greater than the speed of the vehicle, if the vehicle speed of the other vehicle is less than the speed of the vehicle, then prompting the driver to left side or right side running vehicle exists, if not, prompting driver prohibited lane change or turning (see page 2). 
It would have been obvious to one skilled in the art at the time of the invention to combine the warning or early intervention system of Bone with the safety system of Yan that prompts a driver when the speed of an other vehicle is greater or less than the actual speed of the vehicle in order to effectively prevent a collision by preventing a lane change.
With respect to dependent claim 5 and 17, Bone does not explicitly disclose wherein the controller is configured to transmit at least one of the warning signal and the steering signal to the host vehicle if the speed of the another vehicle is lower than the speed of the host vehicle, based on driving information received from the another vehicle located in the change target lane and located in front of the host vehicle.  
Yan discloses a control module that is used for judging whether the vehicle speed of the other vehicle is greater than the speed of the vehicle, if the vehicle speed of the other vehicle is less than the speed of the vehicle, controlling the alarm module prompting the driver to left side or right side running vehicle is present, otherwise, it controls the alarm module prompts the driver prohibited lane change or turning (see page 2).
It would have been obvious to one skilled in the art at the time of the invention to combine the warning or early intervention system of Bone with the safety system of Yan that prompts a driver when the speed of an other vehicle is greater or less than the actual speed of the vehicle in order to effectively prevent a collision by preventing a lane change.

Allowable Subject Matter
Claims 6-9, 11, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661